 

Exhibit 10.24

 

PROMISSORY NOTE

 

Principal Loan Date Maturity Loan No Call / Coll   Account Officer Initials
$196300.00 04/17/2020 04/17/2022 350095519 1  377103 102254 jh



References in the boxes above are for bank use only and do not limit the
applicability of this document to any particular loan or
Item. Any Item above containing “***” has been omitted due to text length
limitations. 



 



Borrower:   Elk Creek Resources Corp. Lender:    American National Bank   7000 S
YOSEMITE STSTE 115   8990 West Dodge Road   ENGLEWOOD, CO 80112   Omaha, NE
68114

 



Principal Amount:   $196300 Interest Rate:   1.000% Date of Note:   4/17/2020

 

PROMISE TO PAY. Elk Creek Resources Corp. (“Borrower”) promises to pay to
American National Bank (“Lender”), or order, in lawful money of the United
States of America, the principal amount of One Hundred Ninety Six Thousand Three
Hundred Dollars ($196300), together with interest on the unpaid principal
balance from April 17, 2020, calculated as described in the “INTEREST
CALCULATION METHOD” paragraph using an interest rate of 1.000% per annum, until
paid in full. The interest rate may change under the terms and conditions of the
“INTEREST AFTER DEFAULT” section.

 

PAYMENT. Borrower will pay this loan in accordance with the following payment
schedule:

 

Borrower will pay this loan in 17 payments. Borrower’s first payment is due
11/17/2020, and all subsequent payments are due on the same day of each month
after that. Borrower’s final payment will be due on 04/17/2022, and will be for
all principal and all accrued interest not yet paid. Payments include principal
and interest. Unless otherwise agreed or required by applicable law, payments
will be applied first to any accrued unpaid interest; then to principal; and
then to any unpaid collection costs. Borrower will pay Lender at Lender’s
address shown above or at such other place as Lender may designate in writing.
All payments must be made in U.S. dollars and must be received by Lender
consistent with any written payment instructions provided by Lender. If a
payment is made consistent with Lender’s payment instructions but received after
5:00 PM Central Time, Lender will credit Borrower’s payment on the next business
day.

 

INTEREST CALCULATION METHOD. Interest on this Note is computed on a 365/365
simple interest basis; that is, by applying the ratio of the interest rate over
the number of days in a year (365 for all years, including leap years),
multiplied by the outstanding principal balance, multiplied by the actual number
of days the principal balance is outstanding. All interest payable under this
Note is computed using this method. 

PREPAYMENT. Borrower may pay without penalty all or a portion of the amount owed
earlier than it is due. Early payments will not, unless agreed to by Lender in
writing, relieve Borrower of Borrower’s obligation to continue to make payments
under the payment schedule. Rather, early payments will reduce the principal
balance due and may result in Borrower’s making fewer payments. Borrower agrees
not to send Lender payments marked “paid in full”, “without recourse”, or
similar language. If Borrower sends such a payment, Lender may accept it without
losing any of Lender’s rights under this Note, and Borrower will remain
obligated to pay any further amount owed to Lender. All written communications
concerning disputed amounts, including any check or other payment instrument
that indicates that the payment constitutes “payment in full” of the amount owed
or that is tendered with other conditions or limitations or as full satisfaction
of a disputed amount must be mailed or delivered to: American National Bank,
8990 West Dodge Road, Omaha, NE 68114.

 

INTEREST AFTER DEFAULT. Upon default, including failure to pay upon final
maturity, the interest rate on this Note shall be increased by 4.000 percentage
points. However, in no event will the interest rate exceed the maximum interest
rate limitations under applicable law.

 

DEFAULT. Each of the following shall constitute an event of default (“Event of
Default”) under this Note:

 

Payment Default. Borrower fails to make any payment when due under this Note.

 

Other Defaults. Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in any of the
related documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.

 

False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or on Borrower’s behalf under this Note or the related
documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.

 

Insolvency. The dissolution or termination of Borrower’s existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower’s property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.

 

Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the loan. This includes a garnishment of any of
Borrower’s accounts, including deposit accounts, with Lender. However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.

 

Change In Ownership. Any change in ownership of twenty-five percent (25%) or
more of the common stock of Borrower.

 

LENDER’S RIGHTS. Subject to the terms of the CARES Act: Upon default, Lender may
declare the entire unpaid principal balance under this Note and all accrued
unpaid interest immediately due, and then Borrower will pay that amount.

 



 

 

 



PROMISSORY NOTE





Loan No: 350095519 (CONTINUED) Page 2

 

ATTORNEYS’ FEES; EXPENSES. Subject to the terms of the CARES Act: Lender may
hire or pay someone else to help collect this Note if Borrower does not pay.
Borrower will pay Lender that amount. This includes, subject to any limits under
applicable law, Lender’s reasonable attorneys’ fees and Lender’s legal expenses,
whether or not there is a lawsuit, including reasonable attorneys’ fees,
expenses for bankruptcy proceedings (including efforts to modify or vacate any
automatic stay or injunction), and appeals. If not prohibited by applicable law,
Borrower also will pay any court costs, in addition to all other sums provided
by law.

 

WHEN FEDERAL LAW APPLIES. When SBA is the holder, this Note will be interpreted
and enforced under federal law, including SBA regulations. Lender or SBA may use
state or local procedures for filing papers, recording documents, giving notice,
foreclosing liens, and other purposes. By using such procedures, SBA does not
waive any federal immunity from state or local control, penalty, tax, or
liability. As to this Note, Borrower may not claim or assert against SBA any
local or state law to deny any obligation, defeat any claim of SBA, or preempt
federal law.

 

CHOICE OF VENUE. If there is a lawsuit, Borrower agrees upon Lender’s request to
submit to the jurisdiction of the courts of Douglas County, State of Nebraska.

 

DISHONORED ITEM FEE. Borrower will pay a fee to Lender of $15.00 if Borrower
makes a payment on Borrower’s loan and the check or preauthorized charge with
which Borrower pays is later dishonored.

 

RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower’s accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
debt against any and all such accounts.

 

LINE OF CREDIT. This Note evidences a straight line of credit. Once the total
amount of principal has been advanced, Borrower is not entitled to further loan
advances. Advances under this Note, as well as directions for payment from
Borrower’s accounts, shall be requested in writing by Borrower or by an
authorized person. The following party or parties are authorized to request
advances under the line of credit until Lender receives from Borrower at
Lender’s address shown above written notice of revocation of their authority:
Neal Shah. Borrower agrees to be liable for all sums either (a) advanced in
accordance with the instructions of an authorized person or (b) credited to any
of Borrower’s accounts with Lender. The unpaid principal balance owing on this
Note at any time may be evidenced by endorsements on this Note or by Lender’s
internal records, including daily computer print-outs. Lender will have no
obligation to advance funds under this Note if: (a) Borrower is in default under
the terms of this Note or any agreement that Borrower or any guarantor has with
Lender, including any agreement made in connection with the signing of this
Note; (b) Borrower or any guarantor ceases doing business or is insolvent; or
(c) Borrower has applied funds provided pursuant to this Note for purposes other
than those authorized by Lender;

 

ADDITIONAL TERMS. This Note is subject to the following additional terms:

 

Paycheck Protection Program. The loan evidenced by this Note is being made by
Lender pursuant to the Paycheck Protection Program under Division A, Title I of
the Coronavirus Aid, Relief, and Economic Security Act, together with the
implementing regulations and other rules or guidance from the United States
Small Business Administration (SBA), the United States Treasury Department or
other governmental authorities that may be issued from time to time
(collectively, the Paycheck Protection Program). All terms and provisions of
this Note shall be construed to comply with the Act and to assure qualification
of this loan and Note as a “covered loan” under sections 1102 and 1106 of the
Act, The Paycheck Protection Program is administered by the SBA and the loan
evidenced by this Note has been assigned SBA Loan No. 72275770-08. 

Use of Proceeds. All loan proceeds shall be used by Borrower exclusively for the
purposes expressly permitted by the Paycheck Protection Program and for no other
purpose. In addition to Lenders other rights under this Note, Lender will have
no obligation to advance funds under this Note for any purpose not expressly
permitted by the Paycheck Protection Program. The parties intend that all
proceeds advanced under this Note shall qualify for forgiveness under the PPP.
Lender also reserves the right to require Borrower to provide reasonable
supporting documentation to substantiate the purpose for the funds, and to
disburse funds through a disbursement account in Borrowers name under Lenders
control to ensure that loan funds are used for the purposes expressly permitted
by the Paycheck Protection Program and/or paid directly to the entitled payee. 

Commitment Expiration Date. Borrower may make requests for advances under this
Note from time to time prior to the date which is eight weeks after the date of
the first disbursement under this Note (the Commitment Expiration Date). Lender
will have no obligation to make advances under this Note after the Commitment
Expiration Date. 

Borrower Application Form. All references in this Note to related documents
shall mean and include, without limitation, the Paycheck Protection Program
Borrower Application Form (the Application) prepared by Borrower and submitted
to Lender, together will all supporting documentation and information provided
by Borrower to Lender in connection with the Application. 

Loan Forgiveness. All or part of the loan evidenced by this Note may be subject
to loan forgiveness under the Paycheck Protection Program if certain conditions
are satisfied by Borrower as required under the Paycheck Protection Program. All
forgiven amounts will be credited against the outstanding indebtedness evidenced
by this Note (in such manner as determined by Lender or required by the Paycheck
Protection Program); provided that no amount will be so credited until such time
as Lender or the holder of this Note has actually received payment of the
forgiven amount under the Paycheck Protection Program. 

Further Assurances. Borrower agrees to execute and deliver to Lender any other
documents or instruments and to take such further actions as may be required by
the SBA or the Paycheck Protection Program or may otherwise be necessary to
cause the loan evidenced by this Note to be in compliance with the Paycheck
Protection Program, including without limitation modifications or amendments
which materially change the terms of this Note. Such determination will be made
by Lender in its sole but reasonable discretion. 

Conflicting Terms, Further Assurances. To the extent any terms of this Note are
deemed to conflict with the Paycheck Protection Program in such a way that would
cause the loan not to qualify as a “covered loan” under the Paycheck Protection
Program, or to cause any amounts advanced under this Note not to qualify as a
forgivable debt under the Paycheck Protection Program, this Note shall be deemed
modified in the manner and to the extent determined necessary by Lender in its
sole reasonable discretion to eliminate such conflict without the need for any
further action by or consent from Lender or Borrower being required.
Notwithstanding the foregoing, Borrower agrees to execute and deliver to Lender
any other documents or instruments and to take such further actions as may be
required by the SBA Lender or the Paycheck Protection Program to cause the loan
evidenced by this Note to be in compliance with the Paycheck Protection Program,
including without limitation modifications or amendments which materially change
the terms of this Note. Such determination will be made by Lender in its sole
but reasonable discretion.

 

SBA REQUIREMENTS. The loan evidenced by this Note is being made by Lender
pursuant to the Paycheck Protection Program under Division A, Title I of the
Coronavirus Aid, Relief, and Economic Security Act, together with the
implementing regulations and other rules or guidance from the United States
Small Business Administration (SBA), the United States Treasury Department or
other governmental authorities that may be issued from time to time
(collectively, the Paycheck Protection Program). The Paycheck Protection Program
is administered by the SBA. When SBA is the holder, this Note will be
interpreted and enforced under federal law, including SBA regulations. Lender or
SBA may use state or local procedures for filing papers, recording documents,
giving notice, foreclosing liens, and other purposes. By using such procedures,
SBA does not waive any federal immunity from state or local control, penalty,
tax, or liability. As to this Note, Borrower may not claim or assert against SBA
any local or state law to deny any obligation, defeat any claim of SBA, or
preempt federal law.

 



 

 

 





PROMISSORY NOTE





Loan No: 350095519 (CONTINUED) Page 3

 

COLLATERAL. Borrower acknowledges this Note is unsecured.

 

SUCCESSOR INTERESTS. The terms of this Note shall be binding upon Borrower, and
upon Borrower’s heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.

 

GENERAL PROVISIONS. If any part of this Note cannot be enforced, this fact will
not affect the rest of the Note. Lender may delay or forgo enforcing any of its
rights or remedies under this Note without losing them. In addition, Lender
shall have all the rights and remedies provided in the related documents or
available at law, in equity, or otherwise. Except as may be prohibited by
applicable law, all of Lender’s rights and remedies shall be cumulative and may
be exercised singularly or concurrently. Election by Lender to pursue any remedy
shall not exclude pursuit of any other remedy, and an election to make
expenditures or to take action to perform an obligation of Borrower shall not
affect Lender’s right to declare a default and to exercise its rights and
remedies. Borrower and any other person who signs, guarantees or endorses this
Note, to the extent allowed by law, waive presentment, demand for payment, and
notice of dishonor. Upon any change in the terms of this Note, and unless
otherwise expressly stated in writing, no party who signs this Note, whether as
maker, guarantor, accommodation maker or endorser, shall be released from
liability. All such parties agree that Lender may renew or extend (repeatedly
and for any length of time) this loan or release any party or guarantor or
collateral; or impair, fail to realize upon or perfect Lender’s security
interest in the collateral; and take any other action deemed necessary by Lender
without the consent of or notice to anyone. All such parties also agree that
Lender may modify this loan without the consent of or notice to anyone other
than the party with whom the modification is made. The obligations under this
Note are joint and several.

 

PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE. BORROWER AGREES TO THE TERMS OF THE NOTE.

 

BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.

 

BORROWER:

 

Elk Creek Resources Corp.

 



By: /s/ Neal Shah   Neal Shah  

 



 

